Exhibit 10.3

 

MAGELLAN HEALTH SERVICES, INC.

 

2011 MANAGEMENT INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

REFERENCE NUMBER:  2011- FEBRUARY 1, 2013  (Name)

 

As of February 1, 2013

 

SECTION 1.                       GRANT OF RESTRICTED STOCK UNITS.

 

(a)                                                 Restricted Stock Units.  On
the terms and conditions set forth in this Agreement and each Notice of
Restricted Stock Unit Award referencing this Agreement, Magellan Health
Services, Inc. (the “Company,” as further defined below) grants to the Grantee
referred to on the signature page hereof the right to receive on the Settlement
Date (as hereinafter defined) the number of shares of Ordinary Common Stock,
$0.01 par value per share, of the Company (“Shares,” as further defined below)
equal to the number of “Stock Units” awarded to the Grantee as set forth in the
Notice of Restricted Stock Unit Award, subject to adjustment thereto on account
of any change that may be made in the Shares as provided by Section 4 below (the
“Unit Shares”).  Each such Notice of Restricted Stock Unit Award, together with
this referenced Agreement, shall be a separate “Restricted Stock Unit” governed
by the terms of this Agreement and any such separate Restricted Stock Unit may
be referred to herein as the “Restricted Stock Unit,” and, as pertinent, any of
multiple Notices of Restricted Stock Unit Award referencing this Agreement may
be referred to herein as the “Restricted Stock Unit Award Notice.”

 

(b)                                                 2011 Management Incentive
Plan and Defined Terms.  The Restricted Stock Unit Award is granted under and
subject to the terms of the 2011 Management Incentive Plan, as amended and
supplemented from time to time (the “Plan”), which is incorporated herein by
this reference.  Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Plan.

 

(c)                                                  Scope of this Agreement. 
This Agreement shall apply both to the Restricted Stock Unit and to any Unit
Shares acquired upon the settlement of the Restricted Stock Units.

 

SECTION 2.                       VESTING AND SETTLEMENT OF RESTRICTED STOCK
UNITS.

 

(a)                                                 Vesting.  The Restricted
Stock Unit shall vest in whole or in part on the date or dates provided by the
Notice of Restricted Stock Unit Award, provided that Grantee remains in the
Service of the Company, a Subsidiary or a Parent company at such date; it being
understood that the Notice of Restricted Stock Unit Award may provide that the
Restricted Stock Unit shall vest upon termination of Grantee’s Service in such
circumstances as are provided in the Notice of Restricted Stock Unit Award.

 

--------------------------------------------------------------------------------


 

(b)                                                 Settlement in Shares. 
Subject to following provisions of this Section 2, the Company shall settle the
Restricted Stock Unit, to the extent it has vested, on the date on which the
Restricted Stock Unit has vested (or, if such date is not a Business Day, the
next Business Day) by the delivery to Grantee of the number of Unit Shares equal
to the number of Restricted Stock Units so vested.  The date on which a
Restricted Stock Unit is to be settled is herein referred to as the “Settlement
Date.”  Subject to subsection 2(b) below, in settlement of the Restricted Stock
Unit, the Company shall cause to be issued on the Settlement Date or as soon as
practicable thereafter (but not more than five business days) an appropriate
certificate or certificates for the Unit Shares, registered in the name of the
Grantee (or, at the direction of the Grantee, in the names of such person and
his or her spouse as community property or as joint tenants with right of
survivorship or as tenants in the entirety); provided, however, that such Unit
Shares shall be subject to such restrictions on transfer or other restrictions
as are provided by the Restricted Stock Unit Award Notice and the certificates
so issued may bear a legend reflecting such restrictions and any restrictions
applicable in accordance with subsections 2(g) and 3(c) below.

 

(c)                                  Alternative Settlement in Cash.  In lieu of
settlement of the Restricted Stock Unit in Unit Shares, the Committee may in its
sole discretion elect to settle all or a portion of the Restricted Stock Unit by
a cash payment equal to the Fair Market Value as of the Settlement Date of the
Unit Shares that would otherwise have been issued under this Agreement.  Such
payment may be made by good check of the Company issued in accordance with its
normal payroll practices or such other means as are acceptable to the Company

 

(d)                                 Withholding Requirements.  The Company may
withhold any tax (or other governmental obligation) the Company is required to
withhold as a result of the grant of the Restricted Stock Unit and/or the
issuance of Unit Shares (or cash in lieu of Unit Shares) in settlement of a
Restricted Stock Unit and, as a condition to the grant of the Restricted Stock
Unit or issuance of the Unit Shares in settlement thereof, the Grantee shall
make arrangements satisfactory to the Company to enable it to satisfy all such
withholding requirements.

 

(e)                                  Injurious Conduct.  Except as otherwise
explicitly provided by the Restricted Stock Unit Award Notice or other Award
document or by an agreement executed by the Company with the approval of the
Committee, in the event the Grantee has engaged in Injurious Conduct as defined
in, and as determined to have occurred in accordance with, Section 12 of the
Plan during Grantee’s Service or during the year following termination of
Grantee’s Service, then (i) no Unit Shares shall be issued to Grantee in
connection with the settlement of a Restricted Stock Unit Award under the Plan
after such determination (even if such Award is fully vested) nor shall any
other benefit of any Award thereafter accrue to the Grantee under this Agreement
or the Plan (including by reason of the lapse of any restriction on transfer or
other restriction then applicable to Unit Shares that have been issued), and the
Company shall not complete the settlement of any other Award, and (ii) any such
unsettled Restricted Stock Unit Award shall be forfeited and shall terminate and
any Unit Shares subject to any such restrictions shall be forfeited (provided,
however, that the foregoing shall not excuse the Company from settling,
completing delivery of or removing any legend restricting the transfer of
(A) any Restricted Stock Award or (B) Restricted Stock Unit Awards and any
related Dividend Equivalent Rights the settlement of which have been deferred at
the election of the Grantee, if such Restricted Stock Award or Restricted Stock
Unit Awards were fully vested before the date such Injurious Conduct occurred

 

2

--------------------------------------------------------------------------------


 

(as so determined)).  In addition, except as otherwise specifically provided by
a Restricted Stock Unit Award Notice or other Award document or by an agreement
executed by the Company with the approval of the Committee, in the event the
Grantee has engaged in Injurious Conduct as defined in, and as determined to
have occurred in accordance with, Section 12 of the Plan during Grantee’s
Service or during the year following termination of Grantee’s Service, any
benefits realized by Grantee as a result of any Award under the Plan at any time
after such Injurious Conduct occurred (as so determined), whether upon vesting
or exercise of an Option, lapse of restrictions on Option Shares, vesting of
Restricted Stock Awards or Stock Units or related Dividend Equivalent Rights, or
the lapse of any restrictions on Shares issued as a result thereof, or as a
result of any other settlement of an Award, shall be forfeited by Grantee and
Grantee shall pay over to the Company in cash the amount of any benefits so
received by Grantee or deliver to the Company any Shares so received by Grantee
and still owned by Grantee (provided, however, that the foregoing shall not
require the forfeiture of or excuse the Company from settling, completing
delivery of or removing any legend restricting the transfer of (i) any
Restricted Stock Award or (ii) Stock Units and any related Dividend Equivalent
Rights the settlement of which have been deferred at the election of the
Grantee, if such Restricted Stock Award or Stock Units were fully vested before
the date such Injurious Conduct occurred (as so determined)).  A forfeiture of
benefits as provided hereby upon the Committee determining that Grantee has
engaged in Injurious Conduct during Grantee’s Service or during the year
following termination of Grantee’s Service shall not relieve Grantee of any
other liability he or she may have to the Company, any Subsidiary or any Parent
as a result of engaging in the Injurious Conduct.

 

(f)                                   Transfer Restrictions On Unit Shares. 
Subject to subsection 2(d) above and subsections 2(g) and 3(c) below, unless
otherwise provided by the Restricted Stock Unit Award Notice or another
agreement between Grantee and the Company, upon the acquisition of Unit Shares
pursuant to the settlement of a Restricted Stock Unit Award, Grantee shall be
free to dispose of the Unit Shares so acquired in any manner and at any time.

 

(g)                                 Securities Law Restrictions On Issuance of
Unit Shares.  Unless a registration statement under the Securities Act
permitting the sale and delivery of Unit Shares upon settlement of the
Restricted Stock Unit Award is in effect on the Settlement Date, the Company
shall not be required to issue Unit Shares upon such settlement, except as
otherwise provided in this subsection.  The Company shall use its commercially
reasonable efforts to register under the Securities Act sufficient Unit Shares
to permit delivery to Grantee of all Unit Shares that may be acquired by Grantee
upon the settlement of the Restricted Stock Unit Award; provided, however, that
the Company shall only be so required to register the Unit Shares on Form S-8
under the Securities Act (or any successor form).  Notwithstanding the
foregoing, the Company shall, if Grantee has given the Company at least 90 days’
notice requesting the Company to register in accordance with the foregoing
provisions of this subsection the Unit Shares that may then be acquired by
Grantee upon settlement of the Restricted Stock Unit Award and the Company has
failed to do so, issue Unit Shares to Grantee upon settlement of the Restricted
Stock Unit Award without registration thereof under the Securities Act if
(i) Grantee represents, effective on the date of such issuance, in writing in a
form acceptable to the Company (A) that such Unit Shares are being acquired for
investment and not with a present view to distribution, (B) Grantee understands
that the Unit Shares have not been registered under the Securities Act and
cannot be sold or otherwise Transferred unless a registration statement under
the Securities Act is in effect with respect thereto or the Company has received
an opinion of counsel, satisfactory to it, to the

 

3

--------------------------------------------------------------------------------


 

effect that such registration is not required, (C) that Grantee has, alone or
together with any qualified advisor, such knowledge and experience in financial
and business matters as is necessary to evaluate the risks of an investment in
the Unit Shares, is acquiring the Unit Shares based on an independent evaluation
of the long-term prospects of an investment in the Unit Shares and has been
furnished with such financial and other information regarding the Company as the
Grantee has requested for purposes of making such evaluation, and (D) Grantee is
able to bear the economic risk of an investment in the Unit Shares subject to
such restrictions on Transfer and (ii) if the Company determines that under the
circumstances issuing the Unit Shares pursuant to such settlement of the
Restricted Stock Unit Award is lawful; provided, however, that the Company may
require, as a condition of such issuance of Unit Shares, that Grantee execute
and deliver to it such other certificates, agreements and other instruments as
in the judgment of the Company, upon advice of counsel, are necessary or
appropriate to assure that the  Unit Shares are issued to Grantee in accordance
with the Securities Act and any other applicable securities law and may require
that any certificates representing Unit Shares so issued bear any restrictive
legend appropriate for such purpose.  In addition, even if a registration
statement under the Securities Act permitting the delivery of Unit Shares upon
settlement of the Restricted Stock Unit Award is in effect at the Settlement
Date, the Company may suspend the issuance of Unit Shares pursuant to the
settlement of all Restricted Stock Unit Awards issued under the Plan for such
period of time as in the judgment of the Company, upon advice of counsel, is
necessary in order for the Company to come into compliance with all the
reporting requirements applicable to the Company pursuant to Section 13(a) of
the Exchange Act or to otherwise avoid in connection with the issuance of the 
Unit Shares under such registration statement a violation of Sections 10, 11 or
12 of the Securities Act.  If the Company suspends the issuance of Unit Shares
pursuant to the settlement of Restricted Stock Unit Awards issued under the
Plan, the Company shall give prompt written notice thereof to the Grantee (but
the failure of the Company to give such notice shall not prevent the Company
from suspending the issuance of Unit Shares as permitted hereby) and, at such
time as such period of suspension ends, shall give prompt written notice thereof
to Grantee.  Notwithstanding that the Company in accordance with this subsection
may not be able to issue Unit Shares in settlement of a Restricted Stock Unit,
the Company shall not be required to settle a Restricted Stock Unit in cash, but
may do so if it elects in its discretion to do so, as provided by subsection
2(c) above.

 

(h)                                 Special Distribution Rules to Comply with
Code Section 409A.  In the event that any Restricted Stock Units constitute a
“deferral of compensation” under Section 409A of the Internal Revenue Code (the
“Code”),1 the timing of settlement of such Restricted Stock Units  (hereinafter 
defined as “409A RSUs” will be subject to applicable limitations under Code
Section 409A and Section 19(a) of the Plan, including the following restrictions
on settlement:

 

(i)                                     The “six-month delay rule”

 

·                  The six-month delay rule will apply to 409A RSUs if these
four conditions are met:

 

·                  The grantee has a separation from service (within the meaning
of Treasury Regulation § 1.409A-1(h))

 

·                  A distribution of shares is triggered by the separation from
service (but not due to death)

 

4

--------------------------------------------------------------------------------


 

·                  The Grantee is a “key employee” (as defined in Code
Section 416(i) without regard to paragraph (5) thereof).  The Company will
determine status of “key employees” annually, under administrative procedures
applicable to all 409A plans and arrangements

 

·                  The Company’s stock is publicly traded on an established
securities market or otherwise.

 

·                  If it applies, the six-month delay rule will delay a
distribution in settlement of 409A RSUs triggered by separation from service
where the distribution otherwise would be within six months after the separation

 

·                  Any delayed payment shall be made on the date six months
after separation from service

 

·                  During the six-month delay period, accelerated distribution
will be permitted in the event of the grantee’s death and for no other reason
(including no acceleration upon a Change in Control), except for the limited
exceptions permitted under the 409A regulations

 

·                  Any payment that is not triggered by a separation from
service, or triggered by a separation from service but which would be made more
than six months after separation (without applying this six-month delay rule),
shall be unaffected by the six-month delay rule.  Each payment in a series of
installments would be treated as a separate payment for this purpose.

 

·                  If the terms of a 409A RSUs agreement impose this six-month
delay rule in circumstances in which it is not required for compliance with
409A, those terms shall not be given effect.

 

(ii)                                Change in Control Rule:

 

·                  If any distribution of 409A RSUs would be triggered by a
Change in Control, such distribution will be made only if, in connection with
the Change in Control, there occurs a change in the ownership of the Company, a
change in effective control of the Company, or a change in the ownership of a
substantial portion of the assets of the Company as defined in Treasury
Regulation § 1.409A-3(i)(5) (a “409A Change in Control”).

 

·                  In this case, distribution of the 409A RSUs shall occur not
later than five business days after (i) the occurrence of a 409A Change in
Control occurring at the time of or following the Change in Control or (ii) upon
occurrence of the Change in Control occurring within 90 days after the 409A
Change in Control, but only if the occurrence of the Change in Control is
non-discretionary and objectively determinable at the time of the 409A Change in
Control (in this case, the Grantee shall have no influence on when during such
90-day period the settlement shall occur).

 

5

--------------------------------------------------------------------------------


 

·                  Upon a Change in Control during the six-month delay period,
no accelerated distribution applies (even if the events involve a 409A Change in
Control) to a distribution delayed by application of the six-month delay rule.

 

(iii)                            Separation from Service

 

·                  Any distribution in settlement of 409A RSUs that is triggered
by a termination of employment will occur only at such time as the participant
has had a “separation from service” within the meaning of Treasury Regulation
§ 1.409A-1(h), regardless of whether any other event might be viewed as a
termination of employment by the Company for any other purpose.

 

·                  In particular, if a grantee switches to part-time employment
or becomes a consultant in connection with a termination of employment, whether
the event will be deemed a termination of employment for purposes of 409A RSUs
will be determined in accordance with Treasury Regulation § 1.409A-1(h).

 

(iv)                             Other Restrictions.

 

·                  The settlement of 409A RSUs may not be accelerated by the
Company except to the extent permitted under 409A.

 

·                  Any restriction imposed on RSUs under these 409A Compliance
Rules or imposed on RSUs under the terms of other documents solely to ensure
compliance with 409A shall not be applied to RSUs that are not 409A RSUs except
to the extent necessary to preserve the status of such RSUs as not 409A RSUs. 
If any mandatory term required for 409A RSUs or non-409A RSUs to avoid tax
penalties under Section 409A is not otherwise explicitly provided under this
document or other applicable documents, such term is hereby incorporated by
reference and fully applicable as though set forth at length herein, and

 

(v)                                 Any other applicable provisions of Plan
Section 19(a) will apply to such Restricted Stock Units.

 

SECTION 3.                       TRANSFER OF RESTRICTED STOCK UNIT AWARD OR UNIT
SHARES

 

(a)                                                 Transfers Generally
Prohibited.  Except as otherwise provided by the Restricted Stock Unit Award
Notice or otherwise permitted by the Plan or in the case of a transfer permitted
by subsection 3(b) below, the Restricted Stock Unit Award may be settled only
during the Grantee’s lifetime and only by the issuance of Unit Shares (or a cash
payment in lieu thereof where permitted by the Restricted Stock Unit Award
Notice) to Grantee.  Except as otherwise provided in subsection 3(b) below, the
Restricted Stock Unit

 

6

--------------------------------------------------------------------------------


 

Award and the rights and privileges conferred by the Restricted Stock Unit Award
shall not be sold or otherwise Transferred.

 

(b)                                                 Certain Transfers
Permitted.  Notwithstanding the foregoing provisions of this Section 3, the
Restricted Stock Unit Award may be Transferred (i) in the event of the Grantee’s
death, by will or the laws of descent and distribution or by a written
beneficiary designation accepted by the Company, (ii) by operation of law in
connection with a merger, consolidation, recapitalization, reclassification or
exchange of Shares, reorganization or similar transaction involving the Company
and affecting the Shares generally or (iii) with the approval of the Committee,
to a member of Grantee’s family, or a trust primarily for the benefit of Grantee
and/or one or more members of Grantee’s family, or to a corporation, partnership
or other entity primarily for the benefit of Grantee and/or one or more such
family members and/or trusts or (iv) with the approval of the Committee, in
another estate or personal financial planning transaction; provided, however,
that in any such case the Restricted Stock Unit Award so Transferred and, upon
issuance of Unit Shares in settlement thereof, the Unit Shares issued to the
Transferee shall remain subject in the hands of the Transferee to the
restrictions on Transfer provided hereby and all other terms hereof, including
the terms of subsection 2(c) above.  The foregoing notwithstanding, if RSUs
constitute deferrals of compensation for purposes of Code Section 409A, RSUs and
any related right of Grantee shall not be subject to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, or garnishment by
creditors of the Grantee or his or her beneficiary, except as permitted under
Code Section 409A and regulations and guidance thereunder.

 

(c)                                                  Fiduciary, Securities Law
and Officer  Restrictions.  As a employee, officer and/or director of the
Company, Grantee may be subject to restrictions on his or her ability to sell or
otherwise Transfer Unit Shares by reason of being a fiduciary for the Company or
by reason of federal or state securities laws and/or the policies regarding
transactions in securities of the Company from time to time adopted by the
Company and applicable to Grantee in connection therewith.  Nothing contained
herein shall relieve Grantee of any restriction on sale or other Transfer of
Unit Shares provided thereby and any other restrictions of sale or other
Transfer of Unit Shares provided herein (including in a Restricted Stock Unit
Award Notice or in the Plan) shall be in addition to and not in lieu of any
other restrictions provided thereby.  Pursuant to the Company’s Equity Ownership
Policy currently in effect and as may be amended from time to time, certain
officers of the Company are currently, or may in the future be, subject to
restrictions on sales or transfers of Unit Shares and other equity rights issued
by the Company.  If Grantee is at any time subject to such Equity Ownership
Policy, sale or transfer of Grantees’ Unit Shares shall be restricted as
provided in such Equity Ownership Policy.

 

SECTION 4.                       ADJUSTMENT OF SHARES.

 

(a)                                                 Adjustment Generally.  If
while the Restricted Stock Unit remains in effect there shall be any change in
the outstanding Shares of the class which are to be issued upon settlement of
the Restricted Stock Unit, through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, reverse stock split, combination
of shares, exchange of shares for other securities or other like change in the
outstanding Shares, or any

 

7

--------------------------------------------------------------------------------


 

spin-off, split-off, dividend in kind or other extraordinary dividend or other
distribution in respect of such outstanding Shares or other extraordinary change
in the capital structure of the Company, an adjustment shall be made to the
terms of the Restricted Stock Unit so that the Restricted Stock Unit shall
thereafter be ultimately settled, otherwise on the same terms and conditions as
provided by the Restricted Stock Unit Award Notice, this Agreement and the Plan,
for such securities, cash and/or other property as would have been received in
respect of the Shares that would have been issued upon settlement of the
Restricted Stock Unit had the Restricted Stock Unit been settled in full
immediately prior to such change or distribution (whether or not the Restricted
Stock Unit was then fully vested) or, if and to the extent the Committee
determines that so adjusting the consideration to be received upon settlement of
the Restricted Stock Unit, in whole or in part, is not practicable, the
Committee shall equitably modify the consideration to be received in respect of
the settlement of the Restricted Stock Unit or other pertinent terms and
conditions of the Restricted Stock Unit as provided by subsection 4(b) below. 
Such an adjustment shall be made successively each time any such change in the
outstanding Shares of the class which may be received upon settlement of the
Restricted Stock Unit or extraordinary distribution in respect of such
outstanding Shares or extraordinary change in the capital structure of the
Company shall occur.

 

(b)                                                 Modification Of Restricted
Stock Unit.  In the event any change in the outstanding Shares of the class
which may be received upon settlement of the Restricted Stock Unit or
extraordinary distribution in respect of such outstanding Shares or
extraordinary change in the capital structure of the Company described in
subsection 4(a) above occurs, or in the event of any change in applicable laws
or any change in circumstances which results in or would result in any
substantial dilution or enlargement of the rights granted to, or available for,
Grantee in respect of a Restricted Stock Unit or otherwise as a participant in
the Plan or which otherwise warrants equitable adjustment to the terms and
conditions of the Restricted Stock Unit because such event or circumstances
interferes with the intended operation of the Plan (including the intended tax
consequences of Awards) occurs, then the Committee may, and shall where required
by subsection 7(a) above, adjust the number and kind of Unit Shares and/or other
securities and/or cash or other property that may be issued or delivered upon
the settlement of the Restricted Stock Unit and/or adjust the other terms and
conditions of the Restricted Stock Unit as the Committee in its discretion
determines to be equitable in order to prevent dilution or enlargement of the
Grantee’s rights in respect of the Restricted Stock Unit as such existed before
such event.  Appropriate adjustments may likewise be made by the Committee in
other terms and conditions of the Restricted Stock Unit to reflect equitably
such changes in circumstances, including modifications of performance targets
and changes in the length of performance periods relating to the vesting of the
Restricted Stock Unit or any restrictions on Unit Shares.  Notwithstanding the
foregoing, no adjustment shall be made which is prohibited by Section 13 of the
Plan.

 

(c)                                                  Modifications To Comply
With Section 409A.  To the extent applicable, this Agreement (including any
related Notice of Restricted Stock Award) shall be interpreted in accordance
with Code Section 409A and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or guidance that may be issued after the date on which a Restricted
Stock Unit was

 

8

--------------------------------------------------------------------------------


 

awarded.  Without limiting the authority of the Committee under subsection
4(b) above to make modifications to the Restricted Stock Unit by reason of
changes in law or circumstances that would result in any substantial dilution or
enlargement of the rights granted to, or available for, Grantee in respect of a
Restricted Stock Unit or otherwise as a participant in the Plan or which
otherwise warrants equitable adjustment to the terms and conditions of the
Restricted Stock Unit because such event interferes with the operation of the
Plan, and notwithstanding any provision of this Agreement to the contrary, in
the event that the Committee or an authorized officer of the Company determines
that any amounts will be immediately taxable to the Participant under
Section 409A of the Code and related Department of Treasury guidance (or subject
the Grantee to a penalty tax) in connection with the grant or vesting of the
Restricted Stock Unit or any other provision of the Restricted Stock Unit Award
Notice or this Agreement or the Plan, the Company may (a) adopt such amendments
to the Restricted Stock Unit, including amendments to this Agreement (having
prospective or retroactive effect), that the Committee or authorized officer
determines to be necessary or appropriate to preserve the intended tax treatment
of the Restricted Stock Unit and/or (b) take such other actions as the Committee
or authorized officer determines to be necessary or appropriate to comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance, including such Department of Treasury guidance and other interpretive
materials as may be issued after the date on which such Restricted Stock Unit
was awarded, but only to the extent permitted under Code Section 409A and
regulations and guidance thereunder.                           .

 

SECTION 5.                       MISCELLANEOUS PROVISIONS.

 

(a)                                                 Rights as a Shareholder. 
Neither the Grantee nor the Grantee’s personal representative or permitted
Transferee shall have any rights as a shareholder with respect to any Unit
Shares until the Grantee or his or her personal representative or permitted
Transferee becomes entitled to receive such Unit Shares pursuant to this
Agreement, the Plan and the applicable Restricted Stock Unit Award Notice, and
any such right shall also be subject to subsections 2(g) and 3(c) above.

 

(b)                                                 Tenure.  Nothing in the
Restricted Stock Unit Award Notice, this Agreement or in the Plan shall confer
upon the Grantee any right to continue in the Company’s Service for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Company (or any Parent or Subsidiary employing or retaining the
Grantee) or of the Grantee, which rights are hereby expressly reserved by each,
to terminate his or her Service at any time and for any reason, with or without
cause.

 

(c)                                                  Notification.  Any
notification required by the terms of this Agreement shall be given in writing
and shall be deemed effective upon personal delivery to the President,
Treasurer, General Counsel, Secretary or any Assistant Secretary of the Company
or five Business Days upon deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid addressed to the
Company.  A notice shall be addressed to the Company at its principal executive
office, marked to the attention of the Corporate Secretary, and to the Grantee
at the address that he or she most recently provided to the Company.

 

9

--------------------------------------------------------------------------------


 

(d)                                                 Entire Agreement.  This
Agreement, any related Restricted Stock Unit Award Notice and the Plan
constitute the entire contract between the parties hereto with regard to the
subject matter hereof and supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter hereof.

 

(e)                                                  Waiver.  No waiver of any
breach or condition of this Agreement shall be deemed to be a waiver of any
other or subsequent breach or condition whether of like or different nature.

 

(f)Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Grantee, the Grantee’s personal representatives, heirs, legatees and
other permitted Transferees, assigns and the legal representatives, heirs and
legatees of the Grantee’s estate, whether or not any such person shall have
become a party to this Agreement and have agreed in writing to be joined herein
and be bound by the terms hereof.

 

(g)                                                  Choice of Law.  This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Delaware, as such laws are applied to contracts entered into and
performed in such State.

 

SECTION 6.                       DEFINITIONS.

 

(a)                                                 “Code” shall mean the
Internal Revenue Code of 1986, as amended and as the same may be amended from
time to time, and the regulations promulgated thereunder.

 

(b)                                                 “Company” shall mean
Magellan Health Services, Inc., a Delaware corporation, and any successor
thereto.

 

(c)                                                  “Exchange Act” shall mean
the Securities Exchange Act of 1934, as amended and as the same may be amended
from time to time, and any successor statute, and the rules and regulations
promulgated thereunder.

 

(d)                                                 “Securities Act” shall mean
the Securities Act of 1933, as amended and as the same may be amended from time
to time, and any successor statute, and the rules and regulations promulgated
thereunder.

 

(e)                                                  “Share” shall mean a share
of Ordinary Common Stock, $0.01 par value per share, of the Company, as the same
may generally be exchanged for or changed into any other share of capital stock
or other security of the Company or any other company in connection with a
transaction referred to in Section 4 above (and in the event of any such
successive exchange or change, any security resulting from any such successive
exchange or change).

 

(f)“Transfer” shall mean, with respect to any Restricted Stock Unit or any Unit
Share, any sale, assignment, transfer, alienation, conveyance, gift, bequest by
will or under intestacy laws, pledge, lien encumbrance or other disposition,
with or without consideration, of all or part of such Restricted Stock Unit or
any Unit Share, or of any beneficial interest therein,

 

10

--------------------------------------------------------------------------------


 

now or hereafter owned by the Grantee, including by execution, attachments, levy
or similar process

 

11

--------------------------------------------------------------------------------


 

In consideration of the foregoing and intending to be legally bound hereby, the
Company and the Grantee named below have executed this Agreement as of the date
first above written.

 

 

 

MAGELLAN HEALTH SERVICES, INC.

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

GRANTEE:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Date:

 

 

 

Address for Notice:

 

 

 

 

12

--------------------------------------------------------------------------------